Citation Nr: 0900131	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  94-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service to service connection for post-
traumatic stress disorder.

2.  Entitlement to service connection for residuals of 
ruptured eardrums.  

3.  Entitlement to service connection for residuals of frozen 
feet.  

4.  Entitlement to service connection for bilateral hearing 
loss.   

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The veteran and Mr. B. P.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1956.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 1994 and November 1995 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Waco, Texas.  During the course of the 
appeal, the Board remanded the case to the RO in January 
1997, February 2001, and June 2003.  The veteran testified at 
a hearing held at the RO in September 1996 before a member of 
the Board.  That individual is no longer at the Board, and 
the veteran was provided the opportunity for an additional 
Board hearing, which was held before the undersigned at the 
RO in May 2004.

By a decision dated in November 2004, the Board denied the 
claims of entitlement to service connection for residuals of 
ruptured eardrums, residuals of frozen feet, ulcer disease, 
bilateral hearing loss, tinnitus and post-traumatic stress 
disorder (PTSD).  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In its Order dated in December 2005, the Court 
granted the Joint Motion of the Parties for Partial Remand 
(Joint Motion). The Court remanded that part of the Board's 
decision that denied service connection for residuals of 
ruptured eardrums, residuals of frozen feet, bilateral 
hearing loss, tinnitus, and PTSD for compliance with the 
instructions of the Joint Motion.  In the Joint Motion, it 
was noted that the veteran was not pursuing an appeal of the 
claim of entitlement to service connection for ulcer disease.                

In an August 2006 decision, the Board remanded this case for 
additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.    


FINDINGS OF FACT

1.  There is credible supporting evidence that two of the 
veteran's claimed in-service stressors actually occurred; the 
competent evidence of record is in relative equipoise with 
respect to whether the veteran has a current diagnosis of 
PTSD and whether there is a nexus between such and the 
confirmed in-service stressors.    

2.  The veteran gives a history of incurring ruptured 
eardrums during service, but his service medical records, to 
include a separation physical examination; show no right or 
left ruptured tympanic membrane and the post-service medical 
evidence fails to reveal a current diagnosis of residuals of 
ruptured eardrums.

3.  The veteran gives a history of incurring frostbite to his 
feet during service, but his service medical records, to 
include a separation physical examination, show no cold 
injury or frostbite of either foot; the preponderance of the 
post-service medical evidence fails to show a current 
diagnosis of residuals of frozen feet.

4.  The veteran gives a history of hearing loss since 
service, but his service medical records, to include a 
separation physical examination show no hearing loss 
disability; there is no post-service medical evidence of a 
hearing loss disability until many years after service; there 
is no competent evidence of a nexus between hearing loss of 
either ear and any incident of service.

5.  The veteran gives a history of tinnitus since service, 
but his service medical records, to include as separation 
physical examination, show no tinnitus; there is no post-
service medical evidence of a tinnitus until decades after 
service; there is no competent evidence of a nexus between 
tinnitus and any incident of service.

CONCLUSIONS OF LAW

1.  With application of the doctrine of reasonable doubt, 
service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303(a), 3.304(f) (2008). 

2.  Service connection for claimed residuals of ruptured 
eardrums is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

3.  Service connection for claimed residuals of frozen feet 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

5.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2001, August 2003, December 2006, and March 2007 letters sent 
to the veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate the claims.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

At the outset, the Board notes that with respect to the 
veteran's claim of entitlement to service connection for 
PTSD, given the favorable outcome as noted below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).      

With respect to the veteran's claims for service connection 
for residuals of ruptured eardrums, residuals of frozen feet, 
bilateral hearing loss, and tinnitus, the Board finds that VA 
has met these duties with regard to the claims adjudicated on 
the merits in this decision.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in August 2001, 
August 2003, December 2006, and March 2007 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In this case, the decisions from which the appeal arises, 
that is, the February 1994 and November 1995 rating 
decisions, predated the effective date of the VCAA in 
November 2000.  Thus, VCAA notice sent by the RO to the 
veteran in 2001, 2003, 2006, and 2007 obviously could not 
comply with the express timing requirements of the law as 
found by the Court in Pelegrini.  However, the Court has held 
that a supplemental statement of the case that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  
Here, the April 2008 supplemental statement of the case 
satisfies a readjudication decision as defined by the cited 
legal authority and it postdates the above notice letters.  
Providing the veteran with adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.           

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
a December 2006 letter, but such notice was post-decisional.  
See Pelegrini, supra.  As to this timing deficiency, the 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error in a VCAA notice should be presumed prejudicial.  
The claimant bears the burden of demonstrating such error. VA 
then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected.  Id.  

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claims for service connection for 
residuals of ruptured eardrums, residuals of frozen feet, 
bilateral hearing loss, and tinnitus, which moots any 
question regarding a rating or effective date for a grant of 
service connection and a rating.  Such a lack of timely 
notice did not affect or alter the essential fairness of the 
RO's decision.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

The Board finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical records, service personnel records, private medical 
records, and VA medical records.  There is no indication of 
any additional relevant evidence that has not been obtained.  
The Board recognizes that in the Joint Motion, the parties 
noted that according to the veteran, he had received 
treatment for his ears and feet throughout the 1970's by a 
Dr. L.R. and a Dr. W.P., and that a Dr. B.M. treated him for 
foot problems immediately after service.  The parties stated 
that although the veteran reported that the aforementioned 
physicians were deceased and that he had been told by a 
veterans service organization officer that Dr. M.'s records 
had been destroyed, VA still had a duty to attempt to obtain 
records from those health care providers.  Thus, in an August 
2006 remand decision, the Board directed the RO to contact 
the veteran and request authorization for release of the 
records for the aforementioned physicians.  The RO was also 
to request that the veteran provide authorization for release 
of the records of a Dr. W.F., who allegedly treated the 
veteran in 1957 for ear problems, including pain, hearing 
loss, and tinnitus, and for the records of all health care 
providers whose names and addresses were on a two-page "List 
of Attending Physicians" received at the Board in February 
2003.  Accordingly, in a December 2006 letter, the RO 
notified the veteran that he needed to fill out release forms 
for the aforementioned health care providers who had treated 
him for his feet and/or ears, and submit the completed 
authorizations, so that the RO could obtain any records 
identified.  The veteran did not respond to this request or 
the subsequent request by the RO in March 2007.  In addition, 
in an April 2008 statement from the veteran, he indicated 
that he had no other information or evidence to submit.  The 
Board notes that the duty to assist is not always a one-way 
street.  If the veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Therefore, the Board concludes that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim. 

As to any duty to provide an examination or opinion, the 
veteran received VA examinations in August 2002 which were 
thorough in nature and adequate for the purposes of deciding 
these claims.  There is no service or post-service medical 
evidence of a ruptured eardrum or residuals of frozen feet.  
A hearing loss disability and tinnitus are not apparent in 
the record until many years post-service and the August 2002 
VA audiological evaluation included a competent opinion that 
weighs against the contended nexus between these latter two 
disabilities and service.  The Board finds that the medical 
evidence of record is sufficient to resolve the claims for 
service connection for residuals of frozen feet, residuals of 
ruptured eardrums, hearing loss and tinnitus.  VA has no 
further duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).  See also McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 392, 394 (1993).  

II.  Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, to include an organic disease 
of the nervous system (which includes sensorineural hearing 
loss), are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

VA regulation, 38 C.F.R. § 3.304(f), sets forth the criteria 
necessary to establish service connection for PTSD.  For 
service connection to be awarded for PTSD, the record must 
show: (1) A current medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a) (2008); (2) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between diagnosed PTSD and the claimed in- 
service stressor.

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressor(s).  
Moreau, 9 Vet. App. at 395-96.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

It is also pertinent to note that the Court has held that 38 
C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
audiometric testing limits at separation from service.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court 
explained that when audiometric test results do not meet the 
regularity requirements for establishing a "disability" at 
the time of the veteran's separation, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.





III.  PTSD

The veteran contends that he suffers from PTSD as a result of 
numerous in-service stressors.  Specifically, the veteran's 
two primary stressors are being in a typhoon while he was 
aboard the USS Baltimore (CA-68), and having witnessed a 
helicopter crash and sink as it attempted to lift off from 
the USS Baltimore (CA-68), with the veteran alleging that he 
saw the pilot and a passenger attempt to escape but they were 
unsuccessful and drowned.         

In this case, the evidence of record includes an Abstract of 
Service which indicates that the veteran was aboard the USS 
Baltimore (CA-68) from late January 1955 to late May 1956 and 
aboard the USS Hampden City (LST- 803) from early July 1956 
to Late November 1956.  Additionally, in a letter from the 
National Archives and Records Administration, dated in 
December 2006, an Archives Specialist confirmed that 
pertinent records related to the USS Baltimore (CA-68) 
included remarks about an impending typhoon "Clara" in 
approximately July 1955.  The Board also notes that in 
December 2007, the Department of the Navy, Naval Historical 
Society, sent the RO a copy of an Aircraft Accident Report 
involving a Navy HUP-2 on board the USS Baltimore (CA-68).  
In the report, it was noted that in June 1955, a helicopter 
attempted to airlift two passengers from the USS Baltimore 
(CA-68) to the USS Los Angeles (CA-135).  As soon as the 
helicopter took off, it dropped in altitude and landed in the 
water and eventually sank.  All personnel escaped from the 
helicopter and there were no injuries.  

In light of the above, in regard to the veteran's specific 
stressor of being involved in a typhoon while aboard the USS 
Baltimore (CA-68), the Board finds the veteran's account of 
such stressor to be credible and not otherwise contradicted 
by the evidentiary record.  In regard to the veteran's 
specific stressor of witnessing a helicopter from the USS 
Baltimore (CA-68) crash on liftoff from the ship killing two 
sailors, the Board notes that while the actual crash of the 
helicopter has been confirmed, the alleged deaths of two 
sailors has not been verified.  In fact, the evidence 
specifically shows that there were no injuries at the time of 
the accident.  Therefore, the Board finds the veteran's 
account of such stressor to be credible only to the extent 
that he witnessed a helicopter crash while aboard the USS 
Baltimore (CA-68).      

Given that one of the veteran's claimed in-service stressors 
and a part of another stressor during service have been 
verified, the remaining issue to be addressed in this case is 
whether the veteran has been diagnosed with PTSD attributable 
to one or both of his verified stressors.  

There are discrepancies in the medical evidence of record as 
to whether the veteran has a diagnosis of PTSD.  On the one 
hand, in a VA PTSD examination report, dated in September 
1995, the examiner stated that following a mental status 
evaluation of the veteran, he could not diagnose the veteran 
with a psychiatric disease.  In addition, in an August 2002 
VA PTSD examination report, the examiner noted that the 
veteran's mental status evaluation was essentially normal.  
The examiner indicated that "for the sake of the argument we 
give [sic] some credit to possible PTSD manifestations and 
depression."  He further noted that even if PTSD and 
depression were present, they were mild and did not interfere 
with the veteran's social adjustment and successful work.  To 
the extent that these statements can be construed as 
addressing the contended causal relationship, the Board finds 
that the opinion is rather speculative in nature in nature.     

On the other hand, in a private medical statement from K.A., 
LMSW-ACP, LCSW, dated in January 1995, Mr. A., after 
detailing the veteran's numerous claimed stressors, diagnosed 
the veteran with PTSD.  The Board notes that the PTSD 
diagnosis was based, in part, on unverified stressors, such 
as witnessing two sailors drown after a helicopter accident.  
However, the diagnosis was also based, in part, on the 
verified in-service stressors of witnessing a helicopter 
accident and being in a typhoon while aboard the USS 
Baltimore (CA-68).  In addition, in a February 2008 VA PTSD 
examination report, the examiner concluded that giving the 
veteran the benefit of the doubt, it was as likely as not 
that he had PTSD related to his verified stressors.  The 
examiner recognized that the veteran's verified stressors 
consisted of being in a typhoon and witnessing a helicopter 
crash.  The examiner was aware that although the veteran 
alleged that he witnessed two sailors drown at the time of 
the helicopter accident, the actual corroborated record did 
not reveal any loss of life.  According to the examiner, the 
veteran stated that he saw that crash "every night."  The 
veteran also reported that he had dreams on a regular basis 
of the typhoon.  Thus, the examiner stated that the veteran 
persistently re-experienced his verified stressors through 
nightly nightmares.  The veteran also indicated various 
avoidance symptoms including an aversion to social 
relationships and diminished social interest.  He also 
indicated persistent arousal symptoms including sleep 
problems and irritability, as well as paranoia.  The veteran 
further indicated suicidal and homicidal ideations at times.  
Therefore, the examiner concluded that as likely as not, the 
veteran met the Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) criteria for PTSD.        

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. 
§ 5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).     

In light of the above, the Board finds that the evidence is 
at least in equipoise as to whether the veteran has PTSD that 
is related to his verified in-service stressors of being in a 
typhoon and witnessing a helicopter crash.  Accordingly, the 
Board resolves reasonable doubt in the veteran's favor and 
finds that the evidence supports a grant of entitlement to 
service connection for PTSD.  38 U.S.C.A. § 5107(b).   


IV.  Residuals of Ruptured Eardrums, Residuals of Frozen 
Feet, Bilateral Hearing Loss, and Tinnitus

A.  Factual Background

Service medical records show the veteran underwent physical 
examination on two occasions, January and August 1953, while 
in the reserves.  Both examination reports reflect normal 
clinical evaluations.  The veteran reported being in 
excellent health or good condition.  He disclosed no 
pertinent medical history other than undergoing a 
tonsillectomy in 1945.  In January 1955, the veteran 
underwent a physical examination for recall to active duty.  
He indicated a history of ear, nose, or throat trouble, but 
the physician's notes are negative for any pertinent data.  
Clinical evaluation appeared to be normal.  The veteran 
underwent a physical examination in September 1955 for 
appointment in ROTC.  Medical history showed the previously 
documented tonsillectomy was without complication; otherwise, 
there was no report of defects.  Clinical evaluation 
established slight residual otitis externa, healing, which 
noted as "NCD" (not considered disabling).  Hearing was 
15/15 bilaterally in whispered and spoken voice.  The veteran 
underwent a physical examination in December 1956 for release 
from active duty.  The clinical evaluation was considered 
normal with no noted defects or diagnoses.  A contemporaneous 
Report of Medical History is not of record.

Service personnel records, specifically an Abstract of 
Service indicates the veteran was aboard the USS Baltimore 
(CA-68) from late January 1955 to late May 1956 and aboard 
the USS Hampden City (LST- 803) from early July 1956 to Late 
November 1956.  Abstract of Medical History is negative for 
any pertinent diagnoses.

A decision from the Social Security Administration (SSA), 
dated in March 1991, made a finding that the medical evidence 
establishes the claimant (herein the veteran) has severe pain 
residuals secondary to right shoulder and left knee injuries 
and surgeries, and hypertension.  Findings are negative for 
reference to ruptured eardrums, residuals of frozen feet, 
bilateral hearing loss or tinnitus.

Records from the SSA file included Operative Records and 
associated records from a private hospital dated in July and 
September 1990; treatment records from B.C.M., M.D., dated in 
1990; treatment records from Dr. T.B. dated from March 1988 
to March 1990, treatment records from Dr. R.P. from April to 
May 1990, a VA orthopedic consultation from November 1987, 
and treatment records from G.W.S., M.D. dated in February 
1987.  The only pertinent information came from Dr. B's 
records, which show the veteran presented in March 1988 with 
complaints of left ear pain and frontal headaches for two to 
three days.  Notes indicate the veteran had no previous 
problems with his ears.  Following physical examination of 
the head, eyes, ears, nose, and throat, the diagnosis was 
left otitis media and left external otitis.  The veteran 
returned in November 1989 complaining of a left earache.  
After examination the assessment was left otitis media.  A 
Disability Report (Form SSA-3368-BK), certified as true and 
signed by the veteran in March 1990, indicates his claimed 
disability was arthritis and tendonitis in the shoulders, 
hands, and back.  He also reported that he was unable to work 
as a barber because his shoulders hurt too much to do this 
type of work.

The veteran underwent a VA general medical examination in 
March 1992 for evaluation for nonservice connected pension.  
No medical records were available for review.  The veteran 
complained of frequent indigestion, especially if eating 
spicy foods.  He reported he uses Rolaids for relief of his 
symptoms.  Following examination, the pertinent diagnosis was 
hiatal hernia by history with symptoms of indigestion 
relieved by Rolaids, documentary records not available for 
review. Report of the separate orthopedic examination is 
negative for any pertinent complaint, finding, or diagnosis.  
A separate consultation by Ears, Nose, and Throat documented 
complaint of chronic ear pain in the left ear and sinusitis, 
and history of tinnitus in the left ear, dizziness, and 
vertigo.  The assessment appeared to be left 
temporomandibular joint syndrome or symptoms (original text 
not completely legible) multiple somatic complaints.  Oral 
surgery follow up was recommended.

The veteran's statement signed in September 1994 states he 
worked in the engineer department on the USS Baltimore in the 
main engine room, which was very noisy. The veteran stated 
his ears would hurt and bleed when the crew shot the 8-inch 
guns.  He sought treatment in the sick bay and was given some 
purple medicine, but never received earplugs.  The veteran 
stated that after service he received treatment for several 
years from a private physician, who had since expired and 
whose records were destroyed.  The physician told him that 
his eardrums had burst.

A hearing evaluation in November 1994 revealed normal hearing 
acuity through 2000 Hertz (Hz) with mild to moderate hearing 
loss at 3000 to 8000 Hz.  In the left ear the evaluation 
showed mild sensorineural hearing loss through 2000 Hz with a 
severe sensorineural hearing loss at 3000 to 8000 Hz.  The 
veteran's complaints included difficulty understanding 
speech, and within the last six months, frequent episodes of 
dizziness and nausea.  The veteran reported a medical history 
of ear infections and ruptured tympanic membranes during 
military service.  In January 1995, the veteran was evaluated 
for hearing loss and tinnitus.  He denied vertigo, but had a 
history of 5-6 episodes in the past with the last episode 
occurring 18 months ago.  The veteran also complained of left 
ear pain.  Examination of his tympanic membranes was normal.  
There was mild tenderness in the left temporomandibular 
joint.  The impression was high frequency sensorineural 
hearing loss with tinnitus.

Outpatient records show an evaluation for hearing loss in 
September 1995, where the assessment was sloping 
sensorineural hearing loss, symmetric-moderate to severe at 
high frequency, consistent with noise exposure.  The veteran 
reported the onset of tinnitus was 40 years ago and coincided 
with Navy guns.  He described the loudness as "pretty loud" 
and the pitch as a "loud cricket."  The audiological 
examination revealed that the veteran had pure tone air 
conduction threshold levels in the right ear at 1,000, 2,000, 
3,000, and 4,000 Hz as follows: 35, 35, 50, and 50 decibels, 
respectively, with a pure tone average of 43 decibels.  In 
the left ear for the same frequencies, he had pure tone air 
conduction threshold levels of 30, 30, 65, and 65 decibels, 
with a pure tone average of 48 decibels.  Speech audiometry 
revealed speech recognition ability of 92 percent 
bilaterally.  The veteran repeated his complaints of left ear 
pain on and off for many years.  On examination there was 
left ear redness.

In January 1996 the veteran complained of otalgia year round, 
on the left more than the right.  He reported he frequently 
uses Q-tips.  On examination tenderness was elicited in the 
left temporomandibular joint and mild crepitus.  The left 
canal was excoriated; there were no signs of infection.  The 
assessment was otalgia probably related to both 
temporomandibular joint and canal excoriations.  The veteran 
underwent an audiological evaluation.  He described his 
symptoms as sharp pain in his left ear and bleeding after 
coughing one month earlier, recurrent earaches primarily on 
the left and occasional spinning sensation of short duration.  
Following the audiological evaluation, the assessment was 
right ear: mild sensorineural hearing loss from 250 to 2000 
Hz; moderately-moderately severe sensorineural hearing loss 
at 4000 to 8000 Hz; left ear: moderate sensorineural hearing 
loss at 250 to 2000 Hz; severe-profound sensorineural hearing 
loss at 3000 to 8000 Hz.  In February 1999, the veteran 
complained of sinus problems and ear pain in the left ear.  
He reported that he has had ear pain on and off since he 
"busted" his eardrums in 1955.  Following physical 
examination, the assessment was sinus allergy with ear pain.  

The veteran underwent VA compensation and pension physical 
examination (C&P examination) in August 2002.  He reported 
that he was exposed to noise in service and suffered ruptured 
eardrums, as well as bilateral hearing loss and bilateral 
constant tinnitus.  The veteran stated that the severity of 
his tinnitus and hearing loss has remained the same since 
onset.  On examination there was no evidence of perforation 
of either membrane and both external auditory canals and 
tympanic membranes were normal in appearance.  The diagnoses 
were bilateral high frequency sensorineural hearing loss and 
bilateral tinnitus.  The examiner stated that his review of 
the veteran's claims file revealed that service medical 
records show normal hearing on active duty and at the 
veteran's separation in December 1956, and no evidence of 
tinnitus.  He opined that it is most likely that the 
veteran's current hearing loss and tinnitus was caused by a 
combination of environmental factors subsequent the veteran's 
separation from service and presbycusis.  He concluded that 
he could find no basis for service connection for tinnitus 
and hearing loss.

Audiological findings revealed that the veteran had pure tone 
air conduction threshold levels in the right ear at 1,000, 
2,000, 3,000, and 4,000 Hz as follows: 25, 45, 50, and 55 
decibels, respectively, with a pure tone average of 44 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 20, 45, 60, and 
60 decibels, with a pure tone average of 46 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 96in the left ear.

In August 2002, the VA general medical examiner reviewed the 
claims file and determined there was no specific reference to 
cold exposure or problems due to cold exposure to the feet.  
Review of Shreveport VA Hospital records indicated no mention 
of changes in the lower extremities relating to frostbite.  
The veteran reported a medical history of intermittent 
numbness and occasional tingling in both lower extremities 
from the knees to the ankles.  He also described cracking in 
the soles of his feet at times.  Examination of the lower 
extremities revealed color, skin, sensation, and 
proprioception were normal.  There was no excessive sweating 
and no evidence of ulceration, amputation, keratoses, or 
cancer.  Tibial and dorsalis pedis pulses were palpable in 
the right foot, but were only detectable in the left foot by 
Doppler signal.  The veteran suggested that symptoms in his 
left foot were more than the right foot.

J.N.M., M.S., the veteran's sister and a licensed 
professional counselor, submitted a statement dated in 
January 2003.  She reported that the veteran had physical 
ailments as a result of his service in Korea, including 
ruptured eardrums with hearing loss, bleeding from the ears, 
pain so severe that the veteran must often press cotton in 
his ears, frostbitten feet manifested by cracking and 
bleeding of the feet, a tendency for the feet to appear blue 
in color after exposure to cold weather, and pain similar to 
walking on coals of fire.   

R.C., identified as the veteran's ex-wife, submitted a 
statement dated in January 2003 that reflected she had 
knowledge of the veteran's ruptured eardrums, and frozen 
feet.  She determined that the ruptured eardrums were 
manifested by hearing loss, bleeding ears, earaches, and 
tinnitus.  The frozen feet manifested by bleeding, cracking, 
burning, and turning blue.  She concluded that the veteran 
had these problems since she has known the veteran and he 
told her about the events in the military that caused these 
problems.

In a statement dated in January 2004, D.M., the veteran's 
brother wrote that the veteran currently has pain in his 
feet, which the veteran has complained of for over 20 years.  
The veteran has told him that the pain is from frostbite that 
occurred while he was in the military.  D.M. is also aware 
that the veteran has a lot of earaches and hearing loss, and 
is unable to understand conversation unless he is looking 
directly at the speaker. 

B.P. submitted a statement dated in January 2004 that 
indicated he had known the veteran for approximately 15 
years.  He has observed the veteran walking "very tenderly" 
during winter and quite often he has seen cotton in the 
veteran's ears.  The veteran has told B.P. that he incurred 
frostbite while standing watch onboard in Korea; he also 
explained to him that his eardrums "busted" in the military 
and used to bleed when his ship fired the big guns.  The 
veteran stated that he still gets earaches as a result.

In a statement dated December 2004 (the letter was received 
at the RO in January 2004) F.M., the veteran's brother, wrote 
that the veteran returned from the military a different man.  
The veteran would "moan and hobble" around due to extreme 
pain in his feet from frostbite.  His hearing had also 
deteriorated.  The veteran reported to him that his ears 
would bleed when the big guns went off and in the aftermath 
the engine room would fill with dust, making it hard to 
breathe.  

The veteran testified in a Travel Board hearing in May 2004.  
At that time, he stated that his duties in service were to 
keep records and guard the engine room.  According to the 
veteran, he served in Korea and Japan, and he had no combat 
service.  The veteran indicated that he worked in the main 
engine room of the ship and that his eardrums ruptured when 
the ship's guns went off.  He noted that his ears hurt and 
bled.  A corpsman treated him with "purple stuff, cotton, 
and APCs." According to the veteran, in 1957, he was 
diagnosed with bilateral hearing loss and tinnitus.  He 
stated that he worked in a tool-grinding place for 
approximately one month after leaving service, but that he 
had to quit because of the noise.  The veteran reported that 
during service, his feet froze while he stood watch in Korea.  
He indicated that ever since he experienced frozen feet, his 
heels and feet would crack and bleed, and they burned all of 
the time and hurt in cold weather.    

B.  Analysis

Residuals of Ruptured Eardrums

In this case, the veteran contends that during service, he 
ruptured his eardrums.  He states that following his 
discharge, he experienced chronic pain in his ears.  The 
veteran maintains that at present, he has residuals of his 
in-service ruptured eardrums.  

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the 
instant case, there is no competent medical evidence showing 
a current diagnosis of residuals of ruptured eardrums.  In 
this regard, the veteran's service medical records and the 
Abstract of Medical History fail to show any diagnosis of 
ruptured eardrums.  In addition, physical examinations, both 
upon an outpatient evaluation in January 1995 and a C&P 
examination in August 2002 have shown that the veteran's 
tympanic membranes are normal.  No medical evidence or 
competent opinion of record contradicts these findings.   

The Board recognizes that the veteran's friend indicated in 
his personal testimony that he heard the doctor tell the 
veteran that his eardrums had ruptured and surgery was the 
only treatment.  However, the Board assigns little probative 
weight to this statement, considering that "the connection 
between what a physician said and the layman's account of 
what he purportedly said," when filtered through a 
"layman's sensibilities" is "attenuated and inherently 
unreliable."  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); see also Dean v. Brown, 8 Vet. App. 449 (1995).  
Moreover, the fact remains that the veteran's separation 
examination included a normal clinical evaluation of the 
veteran's ears.  Dr. B's treatment notes from 1988 indicate 
the veteran had no post-service problems with either ear 
prior to his complaints in March 1988.  In addition, 
outpatient records from January 1996 clearly attribute the 
veteran's ear pain to other causes, that is, the 
temporomandibular joint and canal excoriations.  There is no 
medical opinion of record that attributes the veteran's ear 
pain to a history of ruptured eardrums.

The Board has considered the medical evidence of one episode 
of otitis or an ear infection both in service and post- 
service.  However, aside from the fact that there is no 
medical evidence of a current diagnosis of otitis, the in-
service ear infection that is evident from the record is 
otitis externa (emphasis added) or an outer ear infection. 
There is no suggestion from the record that an outer ear 
infection resulted in any complications in the inner ear, to 
include perforated tympanic membranes.

In this case, the only evidence of record supporting the 
veteran's claim is his own lay opinion that he currently has 
residuals of ruptured eardrums which are related to his 
military service, to include his claimed in-service ruptured 
eardrums.  However, the veteran has not been shown to possess 
the training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and his lay 
opinion thus does not constitute competent medical evidence 
and lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu, supra.  

The Board finds that there is no service or post-service 
medical evidence of record showing a ruptured eardrum or 
residuals of same.  The most recent VA examination 
specifically ruled out the claimed disability.  Therefore, 
the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of ruptured 
eardrums.  Accordingly, service connection for this 
disability must be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Residuals of Frozen Feet

Service medical records do not document any complaints or 
treatment pertaining to the feet for any reason and clinical 
evaluation of his feet was normal upon separation from 
service.  However, the veteran has testified that he stood 
watch in extremely cold temperatures for prolonged periods of 
time and since then he has observed symptoms such as 
numbness, burning, pain, bleeding, and cracking in his feet.  
See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (A lay 
person is competent to provide evidence of observable 
symptoms.)  The VA examiner in August 2002 thoroughly 
documented the veteran's complaints in this regard.  However, 
the examiner was unable to diagnose residuals of a cold 
injury because on examination of the lower extremities, the 
color, skin, sensation, and proprioception were normal.  
There was no excessive sweating and no evidence of ulceration 
or amputation.  Tibial and dorsalis pedis pulses were 
palpable in the right foot, but were only detectable in the 
left foot by Doppler signal.  This latter finding was not 
attributed to frozen feet or a cold injury.

The Board considered the August 2002 examiner's statement 
that the only possible residual of a cold injury was 
occlusion of an artery in the left foot.  The examiner opined 
that it "could be" a residual, but the fact that the 
condition is not bilateral weighs against this conclusion.  
To the extent that the examiner's opinion is offered to show 
that the veteran's occlusion of an artery in the left foot is 
a residual of a cold injury, the Board finds that this 
opinion is speculative in nature and a finding of service 
connection may not be based on a resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (2008).  A number 
of Court cases have provided discussion on this point of 
weighing medical opinion evidence.  See, e.g., Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).

In this case, the only evidence of record supporting the 
veteran's claim is lay evidence, to include his own lay 
opinion that he currently has residuals of frozen feet which 
are related to his military service.  However, the veteran 
and the other laypersons who have submitted statements on his 
behalf have not been shown to possess the training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and such lay opinions do not 
constitute competent medical evidence; it lacks probative 
value.  See Routen, supra; YT, supra; Espiritu, supra.  

In summation, while the veteran has provided a history of 
incurring frostbite to his feet during service, his service 
medical records, to include his separation physical 
examination, show no cold injury or frostbite of either foot 
and the preponderance of the post-service medical evidence 
fails to show a current diagnosis of residuals of frozen 
feet.  

In light of the above, the Board finds that there is no 
medical evidence of record showing a current medical 
diagnosis of residuals of frozen feet.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of 
frozen feet.  Accordingly, service connection for this 
disability must be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Ortiz, 
supra; Gilbert, supra.  

Bilateral Hearing Loss and Tinnitus

Review of the evidence demonstrates that service connection 
for bilateral hearing loss and tinnitus are not warranted in 
this case.  Although the evidence firmly establishes that the 
veteran has a current bilateral hearing loss disability, the 
evidence also shows that the veteran's hearing was found to 
be normal when he underwent a separation examination in 1956.  
The veteran's testimony indicates his hearing loss and 
tinnitus were diagnosed in 1957, which would be within one 
year of his separation in 1956; he explains that the treating 
physician died and his records have been destroyed.  While 
the unavailability of records is plausible, the Board finds 
that the veteran's recollections of what a physician told him 
over 45 years ago is not competent evidence.  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) (A veteran's recollection 
of what a doctor purportedly said "filtered as it (is) 
through a layman's sensibilities...is simply too attenuated 
and inherently unreliable to constitute 'medical' 
evidence.")  

Moreover, the evidence fails to demonstrate chronic hearing 
loss and tinnitus, as there is a span of decades between the 
purported diagnosis in 1957 and contemporaneous records of a 
diagnosis of hearing loss in 1994 and a medical history of 
tinnitus in 1992.  In this regard, it is also noteworthy that 
outpatient notes fail to mention any complaints of hearing 
loss or tinnitus when the veteran sought treatment in 1988, 
1989, and underwent an Ear, Nose and Throat evaluation in 
1992.  The veteran's SSA disability application also omitted 
any reference to a hearing loss disability and tinnitus.  
With respect to negative evidence, here regarding the 
veteran's claims for service connection for hearing loss and 
tinnitus, the Court has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].

Outpatient records include a notation that the veteran's 
sloping high frequency hearing loss is indicative of loss 
from noise exposure, but the source of exposure is not 
discussed. Although the veteran has asserted he was exposed 
to noise in service, his testimony also reflects that he had 
been exposed to noise at his place of civilian employment 
after leaving service, which led him to quit the job after 
just one month.  In any event, a hearing loss disability is 
not apparent until decades post-service and there is no 
competent evidence that links it to any incident of service.  
The only competent opinion of record concludes that the 
veteran's hearing loss was most likely the result of 
environmental factors after service and presbycusis.

The Board has considered the service and post-service medical 
evidence of otitis or an ear infection.  As noted previously, 
there is no medical evidence of a current diagnosis of an ear 
infection or residuals of same.  There is no competent 
evidence of record that suggests the veteran's single in-
service episode of an outer ear infection decades ago 
resulted in any internal ear pathology, to include hearing 
loss or tinnitus.

As the preponderance of the evidence is against service 
connection for bilateral hearing loss and tinnitus, the 
doctrine of reasonable doubt is not applicable and the claim 
must be denied.  38 U.S.C.A. § 5107; Gilbert, supra; Ortiz, 
supra.  


ORDER

Service connection for PTSD is granted.

Entitlement to service connection for residuals of ruptured 
eardrums is denied.  

Entitlement to service connection for residuals of frozen 
feet is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.   

Entitlement to service connection for tinnitus is denied.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


